Exhibit 10.1
TRANSITION AGREEMENT AND GENERAL RELEASE
     THIS TRANSITION AGREEMENT AND GENERAL RELEASE (this “Agreement”) is made
and entered into this 12th day of February, 2009 (the “Termination Date”), by
and between Gregory L. Burns (hereinafter referred to as “Mr. Burns”) and
O’Charley’s Inc. and its subsidiaries, affiliates and related entities, with a
principal office of 3038 Sidco Drive, Nashville, Tennessee 37204 (as more fully
defined in Paragraph 2 below, “O’Charley’s”).
WITNESSETH:
     WHEREAS, Mr. Burns is the Chairman of the Board, President and Chief
Executive Officer of O’Charley’s Inc.; and
     WHEREAS, Mr. Burns has announced his intention to terminate his employment
with O’Charley’s Inc. and its subsidiaries and related entities; and
     WHEREAS, the O’Charley’s Inc. Board of Directors (“Board”) desires to
provide for a smooth and orderly transition of the Chief Executive Officer
position and, to that end, has requested that Mr. Burns continue to serve as
Chairman of the Board, President and Chief Executive Officer until the
adjournment of the Board’s regularly scheduled meeting on February 12, 2009 (the
“Termination Date”), at which time he will resign as Chairman of the Board,
President and Chief Executive Officer, from all Board committees he is on, and
from all of his positions with subsidiaries of O’Charley’s Inc. and will
continue to serve as a director of O’Charley’s Inc. and as a consultant to
O’Charley’s on the terms hereinafter set forth until the adjournment of the 2009
Annual Meeting of Shareholders of O’Charley’s Inc. (the “2009 Annual Meeting”);
and
     WHEREAS, pursuant to that certain Executive Employment Agreement (the
“Employment Agreement”) dated as of March 10, 2008, by and between Mr. Burns and
O’Charley’s Inc., Mr. Burns has agreed to execute and deliver to O’Charley’s an
agreement releasing certain claims that Mr. Burns may have against O’Charley’s
in the case of a departure from O’Charley’s involving certain severance
payments; and
     WHEREAS, the parties desire to set forth all matters regarding Mr. Burns’
termination and transitional services to O’Charley’s; and
     WHEREAS, the Board has determined that it is in the best interests of
O’Charley’s Inc. and its shareholders to enter into this Agreement with
Mr. Burns.
     NOW, THEREFORE, in consideration of the mutual promises and covenants
herein contained, and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, it is agreed as follows:
     1. Ending Directorship and Consulting Period. By executing this Agreement,
Mr. Burns hereby acknowledges that his employment at O’Charley’s will terminate
on the Termination Date and that he will cease to serve as Chairman of the
Board, President and Chief Executive Officer of O’Charley’s Inc. and from all
Board Committees he is on, as well as his positions with all of O’Charley’s
Inc.’s subsidiaries and related entities on such date, and will remain on the
Board as a director until the adjournment of the 2009 Annual Meeting.

 



--------------------------------------------------------------------------------



 



     During the period from the Termination Date until the expiration of the
term of his directorship at the adjournment of the 2009 Annual Meeting (the
“Ending Directorship and Consulting Period”), Mr. Burns will serve as a
consultant to O’Charley’s, providing strategic advice and analysis to
O’Charley’s as reasonably requested by the Board or the interim Chief Executive
Officer. For such services, Mr. Burns will during the Ending Directorship and
Consulting Period receive a total of $175,000 payable in equal weekly
installments, paid on the same dates as O’Charley’s Inc. pays its regular
payroll. The $175,000 total is inclusive of any fees or other compensation to
which Mr. Burns may be entitled for his services as director during the Ending
Directorship and Consulting Period.
     O’Charley’s Inc.’s agreement to utilize Mr. Burns’ services and to
compensate him during the Ending Directorship and the Consulting Period, the
consideration paid to him during the Ending Directorship and Consulting Period,
and the consideration paid to Mr. Burns under Paragraph 13 will constitute
sufficient consideration for his covenants and agreements contained herein,
including the general release contained in Paragraph 2, the execution and
delivery of the form of Final General Release attached hereto as Exhibit A (the
“Final General Release”) and his compliance with the provisions described in
Paragraphs 8, 10, 17 and 18. O’Charley’s will have no other compensation
obligations to Mr. Burns other than as set forth herein.
     2. Release. In consideration of the payment described in Paragraph 13
below, Mr. Burns does hereby irrevocably and unconditionally release, acquit and
discharge O’Charley’s Inc., any parent, related or affiliated companies and all
other subsidiaries, assigns, predecessors or transferees, all present and former
directors, officers, insurers, employees, servants and agents of any of them
(together individually and collectively, “O’Charley’s”), from any and all manner
of actions, charges, complaints, suits, proceedings, claims, liabilities,
obligations, agreements, controversies, demands, costs, losses, debts and
expenses whatsoever of any kind or nature, at law or in equity, arising before
and through the Termination Date, whether known or unknown, fixed or contingent,
choate or inchoate, arising out of or in any way connected with the employment
of Mr. Burns by O’Charley’s and with his termination from employment with
O’Charley’s, including but not limited to any and all claims for pay, benefits,
damages, or any other relief that were, might or could have been asserted in any
court, before any arbitrator, or before any administrative agency, including
without limitation, the Civil Rights Act of 1991; Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1866; the Americans with Disabilities Act;
the Rehabilitation Act of 1973; the Age Discrimination in Employment Act; the
Older Workers Benefit Protection Act; the Family and Medical Leave Act; the
Employee Retirement Income Security Act of 1974; the Equal Pay Act; the Fair
Labor Standards Act; the Vietnam Era Veteran’s Readjustment Assistance Act; the
Uniformed Service Employment and Reemployment Rights Act of 1994; the Worker
Adjustment and Retraining Notification Act; the Fair Credit Reporting Act; the
Immigration Reform and Control Act of 1986; the Occupational Safety and Health
Act of 1970; the Employee Polygraph Protection Act; any and all “whistle blower”
employee statutes or regulations (i.e., those providing protection to an
employee who raises charges of illegality, impropriety, workplace misconduct,
failure to adhere to policies and procedures, etc.) any amendments to any of the
foregoing, and any other federal, state, or local statute, regulation,
ordinance, or common law, including without limitation any law related to
discrimination (i.e., those pertaining generally to race, color, sex, age,
religion, national origin, sexual orientation, worker’s compensation or
disability), retaliatory discharge (whether actual or constructive, and as and
to the extent related to any of the foregoing), terms and conditions of
employment, or termination of

2



--------------------------------------------------------------------------------



 



employment, to the full extent that such a release is allowed by law. This
provision does not include the release of claims with respect to any vested
benefits under a plan governed by the Employee Retirement Income Security Act,
including any vested benefits under the Company’s 401(k) or deferred
compensation plans, or any claim related to the rights and benefits granted by
the express terms of this Agreement.
     3. Waiver. Mr. Burns acknowledges that he is aware of his rights under the
laws specifically and generally described above and that he waives those rights
to the full extent that waiver is allowed by law; although the provisions of
such waiver are not intended to be, nor will the same be construed as, an
indication that Mr. Burns has any legitimate causes of action under such
provisions nor that O’Charley’s has taken any actions in violation of such
provisions.
     4. No Admission. Mr. Burns also expressly acknowledges that the payment
described below will not be considered an admission of liability or an admission
that O’Charley’s has violated any law, regulation or contract (express or
implied). Mr. Burns further acknowledges that the payment also represents
payment in full satisfaction and resolution of all potential and/or disputed
claims for back pay, bonuses, equity grants/options, compensatory, punitive,
and/or liquidated damages, and damages or relief of any kind including costs,
attorneys’ fees, and expenses arising out of or pertaining to the unasserted
claims described above.
     5. No Pending Complaints. Mr. Burns represents and warrants that he has not
filed any complaint(s) or charge(s) against O’Charley’s with the Equal
Employment Opportunity Commission or the state commission empowered to
investigate claims of employment discrimination, the United States Department of
Labor, the Office of Federal Contract Compliance Programs, or with any other
local, state or federal agency or court, and that if any such agency or court
assumes jurisdiction of any complaint(s) or charge(s) against O’Charley’s on
Mr. Burns’ behalf, Mr. Burns will request such agency or court to withdraw from
the matter, Mr. Burns will refuse any benefits derived therefrom, and the
release contained in this Agreement will apply to such claim. This Agreement
will not affect Mr. Burns’ right to hereafter file a charge with or otherwise
participate in an investigation or proceeding conducted by any such agency or
court regarding matters that arise after the Termination Date and which are not
the subject of this Agreement. Mr. Burns represents and warrants that he has no
knowledge of any practice engaged in by O’Charley’s that is or was a violation
in any material respect of any applicable state law or regulations or of any
federal law or regulations including, but not by way of limitation, the
Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as
amended, and the regulations promulgated thereunder (the “Exchange Act”).
     6. Tax Liability. Mr. Burns further acknowledges and agrees that any tax
consequence that he may personally incur that arises from or is attributable to
the payments described in Paragraphs 1 and 13 is solely his responsibility,
although O’Charley’s agrees to continue making withholdings and deductions from
such payments in accordance with Mr. Burns’ most current W-4 on file with
O’Charley’s. With respect to the $175,000 in aggregate payments to be made
during the Ending Directorship and Consulting Period as contemplated in
Paragraph 1, Mr. Burns will be paid as an independent contractor and, therefore,
the Company will not make tax withholdings with respect to such related
payments.

3



--------------------------------------------------------------------------------



 



     7. Civil Action Waiver. In consideration of the payments described in
Paragraph 13 below, Mr. Burns further agrees to neither institute nor in any
manner voluntarily participate in, as a class member or otherwise, any civil
action or arbitration against O’Charley’s which is now pending or may hereafter
be brought that concerns any matter encompassed by this release.
     8. Confidentiality. Mr. Burns agrees that he will comply with the
provisions of Section 5.3 of the Employment Agreement, which remains in full
force and effect.
     In connection therewith, and except to the extent otherwise agreed by
Mr. Burns and O’Charley’s Inc., Mr. Burns agrees to return upon request all
copies of confidential and proprietary O’Charley’s Inc.’s information and
property in his possession or control (these include, without limitation, all
documents, manuals, coupons, letterhead/stationary, business cards, computers,
computer programs, phones, compact discs, diskettes, emails, customer lists,
notebooks, reports and other written or graphic materials, including all copies
thereof, in any way relating to O’Charley’s’ business and prepared by Mr. Burns
or obtained from O’Charley’s during the course of Mr. Burns’ service to
O’Charley’s).
     9. Termination of Employment / Benefits. Mr. Burns acknowledges that his
employment with O’Charley’s, together with his rights to continue to participate
in (and O’Charley’s corresponding obligation to provide, make contributions to
or fund) certain O’Charley’s related benefits, car allowances, deferred
compensation plans (including bonus plans), stock purchase plans, long term
incentive plans, 401(k) plans, ambassador card programs, or any other
O’Charley’s monitored or provided benefit plan or program, except with respect
to insurance and COBRA coverage as more fully provided below, will cease
effective the close of business on the Termination Date; provided that,
Mr. Burns will be entitled to compensation until the adjournment of the 2009
Annual Meeting as set forth in Paragraph 1 above. Additionally, unless otherwise
specified herein, Mr. Burns’ distribution of any vested deferred compensation
balances, vested 401(k) balances, vested O’Charley’s Inc. shares or options,
etc. will be made expressly in accordance with the terms and conditions of the
O’Charley’s Inc. plans governing the same and elections thereunder, all in
accordance with applicable law.
     Mr. Burns will be advised of his right to continue health, vision, and
dental coverages with O’Charley’s Inc. (collectively, the “Insurance
Coverages”). To the extent that Mr. Burns wishes to continue with any or all of
the Insurance Coverages, then Mr. Burns will be entitled to continue with the
Insurance Coverages so elected through the second anniversary of the Termination
Date, as set forth in Section 3.2(a)(ii) of the Employment Agreement; provided
that, all such Insurance Coverages will terminate on the date or dates that
Mr. Burns receives substantially similar coverage and benefits, without waiting
period or pre-existing condition limitations, under the plans and programs of a
subsequent employer or spouse’s employer (such coverage and benefits to be
determined on a coverage-by-coverage or benefit-by-benefit basis) (and Mr. Burns
will notify O’Charley’s upon obtaining such subsequent coverage and benefits).
     All such Insurance Coverages will be offered to Mr. Burns on a level
equivalent to that had Mr. Burns continued his employment with O’Charley’s
during such period, with such benefits provided to Mr. Burns at no less than the
same coverage level and at no more of a cost to Mr. Burns than that which
existed on the date immediately before the Termination Date (subject in all
instances to any reduction in coverage or increases in

4



--------------------------------------------------------------------------------



 



cost as will become generally effective for O’Charley’s Inc.’s executive
officers). Mr. Burns will remain responsible for Mr. Burns’ employee premium
portion of the Insurance Coverages so elected, and to the extent of any such
election, Mr. Burns hereby agrees to pay O’Charley’s such employee premiums in
cash on the first day of each month. The costs of the Company’s portion of any
insurance premiums paid hereunder shall be included in Mr. Burns’ gross income
to the extent the provision of such benefits is deemed to be discriminatory
under Section 105(h) of the Internal Revenue Code of 1986, as amended (the
“Code”).
     Additionally, where the Insurance Coverages are not sooner terminated as
provided in this Paragraph 9, Mr. Burns will be responsible for the entire cost
of any COBRA coverage (to the extent that Mr. Burns has elected or continues to
elect COBRA health, vision or dental coverage), with the understanding that the
period of calculating COBRA eligibility will commence on the second anniversary
of the Termination Date. Mr. Burns acknowledges that the making of timely
premium payments (both before and subsequent to the second anniversary of the
Termination Date, if applicable) is solely Mr. Burns’ obligation; although
O’Charley’s Inc. agrees to timely and properly remit any and all premium
payments paid to it by Mr. Burns to the applicable insurer.
     10. Non-Disparagement. In consideration of the payments described in
Paragraph 13 below and the release provided in Paragraph 2 above, each of
Mr. Burns and O’Charley’s further agrees to refrain from making any negative or
disparaging comments regarding the other.
     11. Validity. If any term, condition, section or provision of this release
will be held to be invalid or unenforceable, such invalidity will not affect any
other term, condition, section or provision hereof, and this release will be
construed and enforced as if such term, condition, section or provision had not
been included.
     12. Arbitration Agreement. Mr. Burns acknowledges that any action for
breach of this Agreement or of any term of this Agreement is subject to the
Arbitration Agreement in effect between Mr. Burns and O’Charley’s Inc. Mr. Burns
reaffirms the enforceability of the Arbitration Agreement and agrees not to
challenge the enforceability of the same.
     13. Consideration. In return for Mr. Burns’ execution and delivery of this
Agreement, and the Final General Release, and for his faithful and strict
adherence and compliance to the terms hereof and thereof, O’Charley’s Inc.
agrees to pay Mr. Burns the payments and benefits described in Section 3.2(a) of
the Employment Agreement as if the term of his employment expired as a result of
a Termination for Good Reason (as that term is defined in the Employment
Agreement), as well as the payments for consulting and director services
described in Paragraph 1. It is understood and agreed that Mr. Burns will not
earn or accrue any bonus with respect to the 2009 fiscal year. Notwithstanding
the provisions of Section 3.2(a) of the Employment Agreement, such payment
amounts shall be payable in a lump sum in cash on March 16, 2009 (except for
payments during the Ending Directorship and Consulting Period as described in
Paragraph 1). For avoidance of doubt, the payments to be made by the Company to
Mr. Burns on March16, 2009 will include the following: $1,290,000 (two times
annual base salary); plus $257,812.67 (two times the average of Mr. Burns bonus
from the preceding three fiscal years); and at Mr. Burns’ election, a
distribution to him of amounts vested under the Company’s 401(k) and deferred
compensation plans. In the event of Mr.

5



--------------------------------------------------------------------------------



 



Burns’ death prior to receipt of such payments, O’Charley’s will pay any unpaid
amounts to his surviving spouse as his beneficiary.
     Additionally, attached as Schedule A is a listing of all stock option
grants and restricted stock awards held by Mr. Burns as of the Termination Date
and the portions of such awards that are and are not vested and/or exercisable
as of the Termination Date. Mr. Burns agrees that Schedule A accurately reflects
all such awards. All such awards were granted pursuant to the terms of the
O’Charley’s 2000 Stock Incentive Plan or the O’Charley’s 1990 Employee Stock
Plan. Mr. Burns and the Company agree that, upon the Termination Date, the total
amount of vested and/or exercisable shares under each such award shall be as
listed under the final column on Schedule A, “Total Number of Shares
Vested/Exercisable Under Award After Giving Effect to Vesting on Termination
Date.” Any stock options listed in such final column shall be exercisable for
the remaining term of the award. Mr. Burns acknowledges and agrees that to the
extent he holds any equity-based award not listed on Schedule A, such award
shall terminate as of the Termination Date and shall be of no further force or
effect.
     14. Revocation. Mr. Burns has consulted with his attorney before his
execution of this Agreement. He has been advised that he had twenty-one
(21) days from the date this Agreement was first presented to him to consider
executing it and that his decision to execute it was knowingly and voluntarily
made. Mr. Burns further acknowledges that this Agreement has been individually
negotiated and is not part of a group exit incentive or other separation
package.
     By signing and returning this Agreement, Mr. Burns acknowledges that he has
read carefully and fully understands the terms of this Agreement, has had an
opportunity to consult with his attorney before signing it and is signing it
knowingly and voluntarily and has not been coerced or threatened into signing it
or promised anything else in exchange for signing it (other than the
consideration provided in Paragraph 13 above).
     Furthermore, Mr. Burns is aware that he has the right for a period of seven
(7) days following his execution of this Agreement (the “Revocation Period”) to
revoke this Agreement. His receipt, however, of any severance benefits under
this Agreement is contingent on (1) his execution and delivery of this
Agreement, (2) upon request of the Company, the return of all company property
including, but not limited to, items listed in Paragraph 8 above and (3) the
expiration of the Revocation Period without this Agreement being revoked by
Mr. Burns.
     15. Termination of Severance Payments. Any severance payments or other
payments or benefits payable to Mr. Burns under this Agreement will immediately
cease, without notice, if Mr. Burns breaches any term of this Agreement.
Mr. Burns agrees that if he breaches any of the provisions of Paragraphs 8, 10,
17 and 18, such breach likely will not have an adequate remedy at law and that
O’Charley’s will be entitled, in addition to all other legal and/or equitable
remedies available to it, to cease making the payments provided under
Paragraph 13 and to apply to and obtain from a court of competent jurisdiction
an injunction against any violation thereof with the prevailing party entitled
to recover all costs of such action, including reasonable attorneys’ fees. These
rights and remedies will be cumulative and not alternative. Without limiting the
generality of the foregoing, the prevailing party in any action brought to
enforce the terms and conditions of this Agreement (not just those of Paragraphs
8,

6



--------------------------------------------------------------------------------



 



10, 17 and 18) will be entitled to recoup their reasonable attorneys’ fees in
enforcing this Agreement.
     16. Indemnification. Anything contained in this Agreement or in the Final
General Release to the contrary notwithstanding, the parties expressly agree
that nothing in this Agreement is intended to abrogate, diminish or amend
O’Charley’s Inc.’s continued indemnification obligations to Mr. Burns pursuant
to Section 6.7 of the Employment Agreement, which indemnification obligations
are restated in their entirety as follows: It is understood and agreed that
O’Charley’s Inc. will indemnify Mr. Burns (including advancing expenses) to the
fullest extent permitted by Tennessee law and O’Charley’s Inc.’s Charter and
Bylaws for any judgments, amounts paid in settlement and reasonable expenses,
including reasonable attorneys’ fees, incurred by Mr. Burns in connection with
the defense of any lawsuit or other claim to which Mr. Burns is made a party by
reason of being (or having been) an officer, director or employee of O’Charley’s
Inc., its parent (if applicable) or any of its subsidiaries.
     17. Noncompetition. Mr. Burns agrees that he will comply with the
provisions of Section 5.1 of the Employment Agreement, which remain in full
force and effect.
     18. Non-Solicitation. Mr. Burns agrees that he will comply with the
provisions of Section 5.2 of the Employment Agreement, which remain in full
force and effect.
     19. Standstill. Mr. Burns agrees that until the end of the Non-compete
Period (as defined in the Employment Agreement), without the prior written
consent of the board of directors of O’Charley’s Inc., specifically expressed in
a written resolution adopted by a majority vote of the entire board of
directors, that he will not, and will cause each of his affiliates or other
Persons acting on its behalf not to:
          (i) enter into any arrangements, understandings or agreements (whether
written or oral) with, or advise, finance, assist or encourage, any other Person
in connection with any acquisition, offer or proposal to acquire, or agreement
to acquire (except by way of stock dividends or other distributions or offerings
made available to holders of Voting Securities generally on a pro rata basis,
provided that any such securities so received will be subject to the provisions
hereof), directly or indirectly, whether by purchase, tender or exchange offer,
through the acquisition of control of another Person, by joining a partnership,
limited partnership, syndicate or other “group” (within the meaning of
Section 13(d)(3) of the Exchange Act or otherwise), any Voting Securities;
provided, however, that nothing herein shall restrict Mr. Burns from purchasing
for investment purposes for his own or family accounts up to an aggregate of 5%
of the then outstanding shares of any class of the Company’s publicly traded
Voting Securities;
          (ii) make any proposal (including to publicly disclose or discuss any
proposal) or enter into any discussion regarding any of the foregoing, or make
any proposal, statement or inquiry, or disclose any intention, plan or
arrangement (whether written or oral) inconsistent with the foregoing, or make
or publicly disclose any request to amend, waive or terminate any provision of
this Paragraph 19; or

7



--------------------------------------------------------------------------------



 



          (iii) take or cause or induce others to take any action inconsistent
with any of the foregoing.
          (iv) For purposes of this Paragraph 19: “Voting Securities” means any
securities of the Company entitled, or which may be entitled, to vote in the
election of directors, or securities convertible into or exercisable or
exchangeable for such securities, whether or not subject to passage of time or
other contingencies; and “Person” means any individual, partnership,
corporation, group, syndicate, trust, government or agency, or any other
organization, entity or enterprise.
     20. Expenses. O’Charley’s Inc. will reimburse Mr. Burns for his reasonable
documented out-of-pocket legal expenses incurred on or before the date hereof in
connection with the negotiation and execution of this Agreement and related
activities and matters; provided, that the reimbursement of such amount will not
exceed $25,000.
     21. Section 409A Provisions. It is intended that (i) each payment or
installment of payments provided under this Agreement is a separate “payment”
for purposes of Section 409A of the Code and (ii) that the payments satisfy, to
the greatest extent possible, the exemptions from the application of Code
Section 409A, including those provided under Treasury Regulations 1.409A-1(b)(4)
(regarding short-term deferrals), 1.409A-1(b)(9)(iii) (regarding the two-times,
two year exception), and 1.409A-1(b)(9)(v) (regarding reimbursements and other
separation pay). Notwithstanding anything to the contrary in this Agreement, if
O’Charley’s determines (i) that on the Termination Date or at such other time
that O’Charley’s determines to be relevant, Mr. Burns is a “specified employee”
(as such term is defined under Treasury Regulation 1.409A-1(i)(1)) of
O’Charley’s and (ii) that any payments to be provided to Mr. Burns pursuant to
this Agreement are or may become subject to the additional tax under Code
Section 409A(a)(1)(B) or any other taxes or penalties imposed under Code
Section 409A (“Section 409A Taxes”) if provided at the time otherwise required
under this Agreement, then (A) such payments will be delayed until the date that
is six (6) months after the date of the Executive’s termination of employment
with O’Charley’s, or such shorter period that, as determined by O’Charley’s, is
sufficient to avoid the imposition of Section 409A Taxes (the “Payment Delay
Period”). Any payments delayed pursuant to this Paragraph 20 will be made in a
lump sum on the first day of the seventh month following Mr. Burns’ termination
of employment, or such earlier date that, as determined by O’Charley’s, is
sufficient to avoid the imposition of any Section 409A Taxes. Notwithstanding
the foregoing, the Company does not warrant that any payments provided herein
will qualify for favorable treatment under Section 409A of the Code, and the
Company shall not be liable to Mr. Burns for any tax, interest or penalties that
Mr. Burns might owe as a result of any payments hereunder.
     22. Governing Law. This Agreement will be construed in accordance with the
laws of the State of Tennessee, without regard to its conflict of laws or choice
of laws provisions. Each and every term of this Agreement will be binding upon
and inure to the benefit of the successors and assigns of the parties hereto.
     23. Integration. Mr. Burns acknowledges and agrees that this Agreement,
except to the extent it expressly refers to provisions in the Employment
Agreement, contains the parties’ entire understanding and is not executed in
reliance upon any statement or representation made by O’Charley’s outside of
this Agreement.

8



--------------------------------------------------------------------------------



 



     24. Binding Effect/No Oral Modification. This Agreement will be binding
upon O’Charley’s, Mr. Burns and upon Mr. Burns’ heirs, administrators,
representatives, executors, successors, and assigns. The provisions of this
Agreement may not be modified orally, but only in a writing signed by the
parties to be charged.
[Signature page(s) follow]

9



--------------------------------------------------------------------------------



 



     I HAVE READ THE FOREGOING TRANSITION AGREEMENT AND GENERAL RELEASE, I FULLY
UNDERSTAND ITS TERMS, I HAVE BEEN GIVEN 21 DAYS OR REASONABLE TIME TO CONSULT
WITH AN ATTORNEY ABOUT IT, AND I HAVE SIGNED IT VOLUNTARILY THIS THE 12th DAY OF
FEBRUARY, 2009.

          /s/ Gregory L. Burns           Gregory L. Burns    
 
        O’Charley’s Inc.    
 
       
By:
  /s/ Richard Reiss Jr.    
Name:
  Richard Reiss Jr.    
Title:
  Chairman, Compensation Committee    

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Gregory L. Burns
Equity Awards

                                                                             
Total Number of                     Number           Shares Vested/            
        of   Number of   Exercisable                     Shares   Shares   Under
Award                     Subject   Unvested/   After Giving            
Exercise   to Award   Unexercisable   Effect to Vesting     Grant   Price Per  
on Grant   on Termination   on Termination     Date   Share   Date   Date   Date
 
Stock Option Award
    02/17/1999     $ 15.25       40,000       0       40,000    
Stock Option Award
    02/15/2000     $ 11.88       30,000       9,240       30,000    
Stock Option Award
    02/19/2003     $ 21.19       79,200       0       79,200    
Restricted Stock Award
    02/19/2003       N/A       39,600       39,600       39,600    
Restricted Stock Award
    02/24/2006       N/A       54,169       18,057       54,169    
Restricted Stock Award
    02/07/2007       N/A       45,191       22,597       45,191    
Restricted Stock Award1
    03/10/2008       N/A       45,833       45,833       45,833    
Restricted Stock Award2
    03/10/2008       N/A       45,833       45,833       0  

 

1   Represents time-based vesting portion of 2008 restricted stock award, all of
which is to vest hereunder.   2   Represents performance-based vesting portion
of 2008 restricted stock award, all of which is to terminate hereunder.

 



--------------------------------------------------------------------------------



 



Exhibit A
Final General Release
[see attached]

 



--------------------------------------------------------------------------------



 



FINAL GENERAL RELEASE
     THIS FINAL RELEASE (this “Agreement”) is made and entered into this      
day of May3, 2009 (the “Termination Date”), by and between Gregory L. Burns
(hereinafter referred to as “Mr. Burns”) and O’Charley’s Inc. and its
subsidiaries, affiliates and related entities, with a principal office of 3038
Sidco Drive, Nashville, Tennessee 37204 (as more fully defined in Paragraph 2
below, “O’Charley’s”).
WITNESSETH:
     WHEREAS, Mr. Burns and O’Charley’s Inc. previously entered into that
certain Transition Agreement and General Release dated as of February      ,
2009 (the “Transition Agreement”); and
     WHEREAS, the execution and delivery of this Agreement to O’Charley’s Inc.
is a condition precedent to Mr. Burns’ receipt of certain payments set forth in
Paragraph 13 of the Transition Agreement; and
     WHEREAS, capitalized terms not defined herein have the meanings given in
the Transition Agreement.
     NOW, THEREFORE, in consideration of the mutual promises and covenants
herein contained, and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, it is agreed as follows:
     1. Resignation. By executing this Agreement, Mr. Burns hereby acknowledges
his resignation from all of his remaining positions with O’Charley’s as of the
date hereof. Mr. Burns also acknowledges that O’Charley’s has fulfilled all of
its obligations to him under the Transition Agreement to the extent that any of
such obligations are required to have been performed by O’Charley’s before and
through the date hereof.
     2. Release. In consideration of the payments described in Paragraph 13 of
the Transition Agreement, Mr. Burns does hereby irrevocably and unconditionally
release, acquit and discharge O’Charley’s Inc., any parent, related or
affiliated companies and all other subsidiaries, assigns, predecessors or
transferees, all present and former directors, officers, insurers, employees,
servants and agents of any of them (together individually and collectively,
“O’Charley’s”), from any and all manner of actions, charges, complaints, suits,
proceedings, claims, liabilities, obligations, agreements, controversies,
demands, costs, losses, debts and expenses whatsoever of any kind or nature, at
law or in equity, arising out of or in anyway connected with the employment of
Mr. Burns by O’Charley’s and with his termination from employment with
O’Charley’s before and through the date hereof, whether known or unknown, fixed
or contingent, choate or inchoate, arising out of or in any way connected with
the employment of Mr. Burns by O’Charley’s and with his termination from
employment with O’Charley’s, including but not limited to any and all claims for
pay, benefits, damages, or any other relief which were, might or could have been
asserted in any court, before any arbitrator, or before any administrative
agency, including without limitation, the Civil Rights Act of 1991; Title VII of
the Civil Rights Act of 1964; the Civil Rights Act of 1866; the Americans
 

3   To be executed and delivered by Mr. Burns at adjournment of 2009 Annual
Meeting.

 



--------------------------------------------------------------------------------



 



with Disabilities Act; the Rehabilitation Act of 1973; the Age Discrimination in
Employment Act; the Older Workers Benefit Protection Act; the Family and Medical
Leave Act; the Employee Retirement Income Security Act of 1974; the Equal Pay
Act; the Fair Labor Standards Act; the Vietnam Era Veteran’s Readjustment
Assistance Act; the Uniformed Service Employment and Reemployment Rights Act of
1994; the Worker Adjustment and Retraining Notification Act; the Fair Credit
Reporting Act; the Immigration Reform and Control Act of 1986; the Occupational
Safety and Health Act of 1970; the Employee Polygraph Protection Act; any and
all “whistle blower” employee statutes or regulations (i.e., those providing
protection to an employee who raises charges of illegality, impropriety,
workplace misconduct, failure to adhere to policies and procedures, etc.) any
amendments to any of the foregoing, and any other federal, state, or local
statute, regulation, ordinance, or common law, including without limitation any
law related to discrimination (i.e., those pertaining generally to race, color,
sex, age, religion, national origin, sexual orientation, worker’s compensation
or disability), retaliatory discharge (whether actual or constructive, and as
and to the extent related to any of the foregoing), terms and conditions of
employment, or termination of employment, to the full extent that such a release
is allowed by law. This provision does not include the release of claims with
respect to any vested benefits under a plan governed by the Employee Retirement
Income Security Act, including any vested benefits under the Company’s 401(k) or
deferred compensation plans, or any claim related to the rights and benefits
granted by the express terms of this Agreement or the Transition Agreement,
including the indemnification rights set forth in Paragraph 16 of the Transition
Agreement.
     3. Waiver. Mr. Burns acknowledges that he is aware of his rights under the
laws specifically and generally described above and that he waives those rights
to the full extent that waiver is allowed by law; although the provisions of
such waiver are not intended to be, nor will the same be construed as, an
indication that Mr. Burns has any legitimate causes of action under such
provisions nor that O’Charley’s has taken any actions in violation of such
provisions.
     4. No Admission. Mr. Burns also expressly acknowledges that the payments
described in Paragraph 13 of the Transition Agreement will not be considered an
admission of liability or an admission that O’Charley’s has violated any law,
regulation or contract (express or implied). Mr. Burns further acknowledges that
the payment also represents payment in full in satisfaction and resolution of
all potential and/or disputed claims for back pay, bonuses, equity
grants/options, compensatory, punitive, and/or liquidated damages, and damages
or relief of any kind including costs, attorneys’ fees, and expenses arising out
of or pertaining to the unasserted claims described above.
     5. No Pending Complaints. Mr. Burns represents and warrants that he has not
filed any complaint(s) or charge(s) against O’Charley’s with the Equal
Employment Opportunity Commission or the state commission empowered to
investigate claims of employment discrimination, the United States Department of
Labor, the Office of Federal Contract Compliance Programs, or with any other
local, state or federal agency or court, and that if any such agency or court
assumes jurisdiction of any complaint(s) or charge(s) against O’Charley’s on
Mr. Burns’ behalf, Mr. Burns will request such agency or court to withdraw from
the matter, Mr. Burns will refuse any benefits derived therefrom, and the
release contained in this Agreement will apply to such claim. This Agreement
will not affect Mr. Burns’ right to hereafter file a charge with or otherwise
participate in an investigation or proceeding conducted by any such agency or
court

 



--------------------------------------------------------------------------------



 



regarding matters that arise after the date hereof and which are not the subject
of this Agreement. Mr. Burns represents and warrants that he has no knowledge of
any practice engaged in by O’Charley’s that is or was a violation in any
material respect of any applicable state law or regulations or of any federal
law or regulations including, but not by way of limitation, the Securities Act
of 1933, as amended, and the Securities Exchange Act of 1934, as amended, and
the regulations promulgated thereunder.
     6. Revocation. Mr. Burns has consulted with his attorney before his
execution of this Agreement. He has been advised that he has twenty-one
(21) days from the date this Agreement was first presented to him to consider
executing it and that his decision to execute it was knowingly and voluntarily
made. Mr. Burns further acknowledges that this Agreement has been individually
negotiated and is not part of a group exit incentive or other separation
package.
     By signing and returning this Agreement, Mr. Burns acknowledges that he has
read carefully and fully understand the terms of this Agreement, has had an
opportunity to consult with his attorney before signing it and is signing it
knowingly and voluntarily and has not been coerced or threatened into signing it
or promised anything else in exchange for signing it (other than the
consideration provided in Paragraph 13 of the Transition Agreement).
     Furthermore, Mr. Burns is aware that he has the right for a period of seven
(7) days following his execution of this Agreement (the “Revocation Period”) to
revoke this Agreement. His receipt, however, of any severance benefits under
this Agreement is contingent on (1) his execution and delivery of this
Agreement, (2) upon request of the Company, the return of all company property
including, but not limited to, items listed in Paragraph 8 of the Transition
Agreement and (3) the expiration of the Revocation Period without this Agreement
being revoked by Mr. Burns.
     7. Governing Law. This Agreement will be construed in accordance with the
laws of the State of Tennessee, without regard to its conflict of laws or choice
of laws provisions. Each and every term of this Agreement will be binding upon
and inure to the benefit of the successors and assigns of the parties hereto.
     8. Integration. Mr. Burns acknowledges and agrees that this Agreement, and
the Transition Agreement (including any portions of the Employment Agreement
incorporated therein), contains the parties’ entire understanding and is not
executed in reliance upon any statement or representation made by O’Charley’s
outside of this Agreement.
     9. Binding Effect / No Oral Modification. This Agreement will be binding
upon O’Charley’s, Mr. Burns and upon Mr. Burns’ heirs, administrators,
representatives, executors, successors, and assigns. The provisions of this
Agreement may not be modified orally, but only in a writing signed by the
parties to be charged.
[Signature page(s) follow]

 



--------------------------------------------------------------------------------



 



     I HAVE READ THE FOREGOING FINAL GENERAL RELEASE, I FULLY UNDERSTAND ITS
TERMS, I HAVE BEEN GIVEN 21 DAYS OR REASONABLE TIME TO CONSULT WITH AN ATTORNEY
ABOUT IT, AND I HAVE SIGNED IT VOLUNTARILY THIS THE ___ DAY OF MAY, 2009.

                  Gregory L. Burns    
 
        O’Charley’s Inc.    
 
       
By:
       
 
 
 
   
 
       
Name:
       
 
 
 
   
 
       
Title:
       
 
 
 
   

 